Citation Nr: 0841727	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  03-29 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for Lyme disease.

2. Entitlement to service connection for a psychiatric 
disorder, to include depression.

3. Entitlement to service connection for rashes.

4. Entitlement to an initial disability rating in excess of 
20 percent for a right shoulder dislocation.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady




WITNESS AT HEARING ON APPEAL

Appellant and his fiancé


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to April 
1990, and then with the National Guard from April 1990 to 
June 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that granted service connection for a right 
shoulder dislocation and assigned an initial 20 percent 
evaluation, determined that new and material evidence had not 
been submitted to reopen a previously denied claim of service 
connection for Lyme disease, and denied service connection 
for both rashes and depression and/or mental deficiency.  The 
veteran timely perfected an appeal of these determinations to 
the Board.

In September 2004, the veteran and his fiancé testified 
before the undersigned Veterans Law Judge at a Board hearing 
at the RO.

In December 2004, the Board reopened the previously denied 
claim of service connection for Lyme disease and remanded the 
issues for further development.

In an April 2006 decision, the Board denied the veteran's 
claims, and he appealed the decision to the U.S. Court of 
Appeals For Veterans Claims (Court).  In an April 2008 
Memorandum Decision, the Court partially vacated the April 
2006 Board decision, and remanded the matters listed on the 
title page to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

These matters must be remanded for the following reasons.

With respect to the issue of entitlement to service 
connection for a psychiatric disorder, to include depression, 
the veteran indicated in an August 2005 statement that he was 
receiving Social Security disability benefits for major 
depression.  Social Security Administration (SSA) records 
pertaining to the veteran's claimed depression have not been 
associated with the claims folder.  Records from the SSA must 
be obtained, and appropriate consideration and weight must be 
given to them.  See 38 C.F.R. § 3.159; see also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Therefore, the issue of 
entitlement to service connection for a psychiatric disorder, 
to include depression, must be remanded in order to obtain 
any such outstanding SSA records.

With respect to the issue of entitlement to an initial 
disability rating in excess of 20 percent for a right 
shoulder dislocation, the veteran was provided a VA 
examination in February 2002 to determine current level of 
disability.  However, although the VA examiner examined range 
of motion of the veteran's shoulder, the examiner did not 
assess functional impairment due to pain.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  Also, since the February 2002 VA examination, the 
veteran has asserted that his right shoulder disability has 
increased in severity.  Where the veteran asserts that a 
disability has worsened since his last VA examination, and 
the last examination was too remote to constitute a 
contemporaneous examination, a new examination is required.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); and also 
VAOPGCPREC 11-95 (1995).  Thus, a new VA examination of the 
veteran's shoulder is necessary to determine the current 
level disability, which is to include an assessment of any 
functional impairment due to pain.

With respect to the veteran's claims of entitlement to 
service connection for Lyme disease and rashes, in its 
September 2004 decision, the Board reopened the veteran's 
previously denied claim of entitlement to service connection 
for Lyme disease based on evidence including service 
documents indicating that the veteran served in Holland and 
Germany and that he engaged in backpacking, articles and 
treatises indicating that Lyme disease is more prevalent in 
parts of Europe such as Holland and Germany, and the 
veteran's testimony at his September 2004 Board hearing 
indicating that he contracted Lyme disease while in service 
in Germany and that he has symptoms of Lyme disease as 
described in the articles and treatises.  The Board remanded 
the matter for a VA examination to determine the nature, 
extent, and etiology of any Lyme disease.  Based on 
examination findings, medical principles, and historical 
records, including service medical records, the VA examiner 
was to state whether the veteran's current Lyme disease was 
related to service.  

The veteran was afforded a VA examination to determine the 
nature and etiology of his Lyme disease in June 2005.  
However, the in its April 2008 Memorandum Decision, the Court 
found such examination to be inadequate, finding statements 
of the veteran in the record indicating that he experienced 
skin rashes, joint pain, fatigue, depression, and lethargy in 
service, but that the June 2006 VA examination report made no 
mention of the veteran's lay account of his service medical 
history.  The Court determined that the VA examiner's failure 
to comment on the veterans' lay account of his service 
medical history called into question the accuracy of the 
factual premise underlying his opinion, and thus that the 
June 2006 VA examination report failed to comply with the 
December 2004 Board remand order.

Thus, the veteran must be afforded a new VA examination in 
order to determine the nature and etiology of his Lyme 
disease and rashes.  On examination, in addition to reviewing 
the claims folder, the VA examiner must specifically consider 
the veteran's lay account of his medical history with respect 
to his claimed Lyme disease and rashes, including his 
statements of record that he experienced skin rashes, joint 
pain, fatigue, depression, and lethargy in service.


Accordingly, the case is REMANDED for the following action:

1.	Contact SSA for the purpose of 
obtaining any records from that agency 
that pertain to the veteran's claims 
for disability benefits, and 
specifically for any psychiatric 
disorder, to include depression.  Any 
records so obtained should be 
associated with the veteran's VA claims 
folder.  All attempts to obtain records 
which are ultimately unsuccessful 
should be documented in the claims 
folder, and the veteran should be 
accorded the opportunity to furnish 
such records directly to VA.

2.	The RO should afford the veteran a new 
VA examination by an examiner with the 
appropriate expertise in order to 
determine the nature and degree of his 
right shoulder dislocation.  The claims 
file and a separate copy of this remand 
must be provided to the examiner for 
review.  The examiner should note in 
the examination report that he or she 
has reviewed the claims folder.  
Specifically, the examiner should 
express an opinion as to (1) whether 
the veteran has a current right 
shoulder disability related to a 
shoulder dislocation; and (2) the 
current severity of the veteran's right 
shoulder disability.  The examiner 
should specifically assess any 
limitation of arm motion due to the 
veteran's shoulder dislocation 
disability, including any functional 
impairment due to pain, in accordance 
with DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).  A complete rationale 
must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set 
forth.  The report of the examination 
should be associated with the claims 
folder.

3.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current Lyme disease and rashes.  
The claims folder and a copy of this 
Remand must be provided to the examiner 
for review.  The examiner should note 
in the examination report that he or 
she has reviewed the claims folder.  
Based on examination findings and a 
review of the claims folder, the 
examiner should specifically express an 
opinion as to (1) whether the veteran 
currently has Lyme disease and/or 
rashes, and (2) whether it is at least 
as likely as not (whether there is a 50 
percent chance or more) that any such 
disorder was incurred or permanently 
aggravated during the veteran's period 
of service, or is otherwise 
etiologically related to the veteran's 
period of service in any way.  The VA 
examiner should specifically consider 
the veteran's lay account of his 
medical history with respect to his 
claimed Lyme disease and rashes, 
including his statements that he 
experienced skin rashes, joint pain, 
fatigue, depression, and lethargy in 
service.  A complete rationale must be 
given for any opinion expressed, and 
the foundation for all conclusions 
should be set forth.  The report of the 
examination should be associated with 
the claims folder.

4.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




